DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/13/2019, 4/8/2019, 10/30/2019, 5/28/2020, 12/2/2020, 8/5/2021, and 8/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
Preliminary Amendment
 	The present Office Action is based upon the original patent application filed on 1/9/2019 as modified by the preliminary amendment filed also on 1/9/2019. 
Claims 1, 16, 17, 19-30, 32, 40-47, 49, 53-55, 58, and 59 are pending in the present application.
Election/Restrictions
Applicant's election without traverse of Claims 1, 16, 17, and 19-30 in the reply filed on 10/11/2021 is acknowledged. The requirement is made FINAL. The remaining claims have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16, 17, and 19-30 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agiwal et al. (U.S. Patent Application Publication No. 2017/0251460)

 	Referring to Claim 1, Agiwal et al. disclose a method performed by a wireless device in a network (pars 343-346, UE), the method comprising: detecting a triggering event related to a procedure for a handover from a source network node to a target network node in which the wireless device relies on downlink beam selection (pars 343-346, beams, measurements, handover command); determining measurement information to include in a message to send to the target network node, the measurement information obtained by measuring one or more beams according to at least one of a radio link management configuration, a beam management configuration, and a measurement configuration (pars 343-346, inform UE about measurement, UE performs measurement); and in response to detecting the triggering event, sending the determined measurement information in the message to the target network node (pars 343-346, UE sends report).  
 	Referring to Claim 16, Agiwal et al. disclose a wireless device (pars 343-346, UE) comprising: a memory configured to store instructions; and processing circuitry 
 	Referring to Claim 17 as applied to Claim 16 above, Agiwal et al. disclose the wireless device, wherein triggering event corresponds to receipt of a handover command or a conditional handover command (pars 343-346, handover command).  
 	Referring to Claim 19 as applied to Claim 16 above, Agiwal et al. disclose the wireless device, wherein: detecting the triggering event comprises determining that at least one beam measurement changed after reporting the beam measurement to the source network node; and the message including the measurement information indicates to the target network node that the at least one beam measurement has changed, wherein the message is sent to the target network node prior to completing the handover procedure (pars 343-346, UE transmits, additional measurements; Also, par 138, change, before completion).  
 Claim 20 as applied to Claim 19 above, Agiwal et al. disclose the wireless device, wherein determining that at least one beam measurement has changed comprises one or more of: determining that a strongest beam has changed; and determining that a power, a quality, or an interference associated with the at least one beam has changed (pars 343-346, strongest beam measurements; Also, par 138, change). 
 	Referring to Claim 21 as applied to Claim 16 above, Agiwal et al. disclose the wireless device, wherein the triggering event corresponds to determining to perform a RACH fallback procedure after sending a random- access attempt to the target node and not receiving a random-access response within a random-access response window (par 75, RAR not received, transmit PRACH using next beam, and so on).  
 	Referring to Claim 22 as applied to Claim 16 above, Agiwal et al. disclose the wireless device, wherein the message including the measurement information is sent after receiving a random- access response from the target node (pars 343-346, RAR).  
 	Referring to Claim 23 as applied to Claim 22 above, Agiwal et al. disclose the wireless device, wherein the measurement information is included in a Msg3 of a random-access procedure with the target node or in a handover complete message (pars 343-346, MSG3).  
 	Referring to Claim 24 as applied to Claim 16 above, Agiwal et al. disclose the wireless device, wherein the message including the measurement information indicates measurements associated with a set of downlink beams, wherein at least one of the downlink beams in the set is not a best beam (pars 343-346, beams received, measurements).  
 Claim 25 as applied to Claim 16 above, Agiwal et al. disclose the wireless device, wherein the message including the measurement information comprise measurement information associated to SS/PBCH blocks, measurement information associated to CSI-RS resources, or both (par 344, SS block).  
 	Referring to Claim 26 as applied to Claim 16 above, Agiwal et al. disclose the wireless device, wherein determining the measurement information comprises determining which types of events to configure as triggering events (par 216, events).  
 	Referring to Claim 27 as applied to Claim 16 above, Agiwal et al. disclose the wireless device, wherein the wireless device is further configured to determine which message to use to send the measurement information (pars 343-346, report sent in MSG3).  
 	Referring to Claim 28 as applied to Claim 16 above, Agiwal et al. disclose the wireless device, ATTORNEY DOCKET NO.PATENT APPLICATION017997.1845 (P73703 US2)wherein determining measurement information comprises determining which measurements to include in the message (pars 343-346, measurements performed after being informed about signals; Also, par 89, measurements).  
 	Referring to Claim 29 as applied to Claim 16 above, Agiwal et al. disclose the wireless device, wherein determining measurement information comprises determining which measurements to be included in the message to the target network node upon accessing (pars 343-346, measurements performed and report sent after being informed about signals).  
 	Referring to Claim 30 as applied to Claim 16 above, Agiwal et al. disclose the wireless device, wherein the wireless device is further configured to perform measurements to be included in the message including the measurement information to .  
 	 			 	Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to wireless device performing measurements: 	U.S. Pat. Application Pub. No. 2019/0037605 to Agiwal et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Suhail Khan/

Primary Examiner, Art Unit 2642